Title: To George Washington from Edmund Randolph, 26 June 1794
From: Randolph, Edmund
To: Washington, George


                  
                     Sir
                     Philadelphia June 26. 1794.
                  
                  I do myself the honor of inclosing to you a letter from Mr Fauchet, my answer, and my letter to Mr Gore, relative to the prosecution against Mr Juteau, chancellor of the Consulate of the French Republic in Boston.  I trust, that the harshness of the proceeding will be found not to have been premeditated, and to be no more, than what the forms of the courts in Massachusetts dictated. I have the honor, sir, to be with the highest respect and attachment yr mo. ob. serv.
                  
                     Edm: Randolph.
                  
               